Citation Nr: 0500856	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-33 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for fibromyalgia.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status postoperative laminectomy and fusion at 
L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
February 2001.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland, which denied the 
benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran claims that she is entitled to an evaluation in 
excess of 10 percent for her service-connected fibromyalgia 
as well as her status post laminectomy and fusion at L5-S1 
(low back disability).  However, additional development is 
needed before the Board can adjudicate her claims.

The Board finds that the veteran should be scheduled for a VA 
examination to determine the nature and severity of her 
fibromyalgia.  The veteran argues that her fibromyalgia meets 
the criteria for a 40 percent evaluation.  The Rating 
Schedule provides that fibromyalgia with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that requires continuous 
medication for control warrants a 10 percent rating.  When 
the symptoms of fibromyalgia are episodic, with the 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but are present more 
than one-third of the time, a 20 percent rating is assigned.  
A 40 percent rating, the highest available under this code, 
requires evidence that the fibromyalgia is constant, or 
nearly so, and refractory to therapy.  Widespread pain means 
pain in both the left and right sides of the body that is 
both above and below the waist, and that affects both axial 
skeleton (i.e. cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025, including Note (2004).

The record shows that the veteran meets several of the 
criteria for an evaluation in excess of 10 percent for 
fibromyalgia.  In a May 2004 letter, for example, A.S., M.D., 
indicated that she had been treating the veteran for numerous 
medical problems, including fibromyalgia with myofascial pain 
syndrome, tension headaches, chronic anemia, and irritable 
bowel syndrome.  The record also suggests that the veteran 
suffers from anxiety and depression.  In addition, the 
veteran testified at a July 2004 hearing that her symptoms 
had increased since her most recent VA examination in June 
2003.  Under these circumstance, a VA examination is needed 
to determine the exact nature and severity of the veteran's 
fibromyalgia.  See 38 U.S.C.A. § 5103A.  

During the pendency of this appeal, VA twice amended the 
rating schedule for evaluating disabilities of the spine, 
contained in 38 C.F.R. § 4.71a, which are relevant to this 
appeal.  The most recent rating schedule revisions became 
effective September 26, 2003. 68 Fed. Reg. 51,434-51,458 
(Aug. 27, 2003).  See also 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  The new criteria for evaluating service-
connected spine disabilities are codified at newly designated 
38 C.F.R.        § 4.71a, Diagnostic Codes 5235 through 5243. 
61 Fed. Reg. 51,457. 

The Board notes that the RO considered the new rating 
criteria governing the evaluation of intervertebral disc 
syndrome pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  However, since the Statement of the Case was issued 
on September 11, 2003, the portion of the Musculoskeletal 
System that addresses disabilities of the spine in VA's 
Schedule for Rating Disabilities was again revised, effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  The new criteria include a revision of 38 C.F.R. § 
4.71a, to include Plate V, Range of Motion of Cervical and 
Thoracolumbar Spine, which reflect normal ranges of motion of 
the cervical spine and thoracolumbar spine.  68 Fed. Reg. 
51,458 (Aug. 27, 2003).  To date, the veteran's disability 
has not been evaluated under the most recently revised rating 
criteria.  The RO should therefore be given the opportunity 
to consider rating the veteran's service-connected low back 
disability under the revised regulatory criteria for rating 
disabilities of the spine. 

The veteran should also be scheduled for an appropriate VA 
examination to determine the nature and severity of her 
service-connected low back disability, to include any 
orthopedic and neurological manifestations, so that the RO 
may evaluate this disability under the revised rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria); see also 38 U.S.C.A. § 5103A.  
An examination is also required to determine whether there 
has been any change in the severity of this disability since 
the veteran was last examined in June and July of 2003. 

Next, the record suggests that VA medical records may be 
available which have not been associated with the claims 
file.  A VA examiner in June 2003 indicated that the veteran 
was being evaluated by VA for psychiatric problems involving 
depression and anxiety, which may be relevant to her appeal 
involving fibromyalgia.  However, it does not appear that 
these records have been obtained and considered by the RO.  
Thus, the RO should obtain these records.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also, Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

The record also suggests that additional private medical 
records may exist which have not been associated with the 
claims file.  In her May 2004 letter, Dr. A.S. indicated that 
she had been treating the veteran for numerous medical 
problems.  Since no treatment records from Dr. A.S. are 
contained in the claims file, the RO should attempt to obtain 
them.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2004); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the duty to assist includes securing private and VA 
medical records to which a reference has been made.)

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the Baltimore 
VA Medical Center and obtain and 
associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated her fibromyalgia and low back 
disability.  After obtaining any 
necessary authorization, the RO should 
obtain and associate with the claims file 
all outstanding records of this 
treatment, to include all treatment 
records from Dr. A.S.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

3.  The RO should advise the veteran and 
her representative of the rating criteria 
under which her back disability will be 
rated and be given an opportunity to 
submit additional evidence or argument in 
support of her claim.  Any additional 
development that is considered necessary 
should be undertaken and any evidence 
received should be associated with the 
veteran's claims file.  

4.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of her 
service-connected status postoperative 
laminectomy and fusion at L5-S1, 
including any orthopedic and neurological 
symptoms.  The claims folder, to include 
a copy of this Remand, must be made 
available to the examiner for review.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should also describe all 
symptomatology due to the veteran's 
service-connected back disability, to 
include neurological pathology.  

In reporting the results of range-of-
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain and 
describe the extent of any 
incoordination, weakened movement, and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The existence of any 
ankylosis of the spine should also be 
identified.

The examiner should note that normal 
ranges of motion of the thoracolumbar 
spine for VA purposes are 0 to 90 degrees 
in flexion, 0 to 30 degrees in extension, 
0 to 30 degrees in left and right lateral 
flexion, and 0 to 30 degrees in left and 
right rotation.  See Schedule for Rating 
Disabilities effective September 26, 
2003, Plate V, Range of Motion of 
Cervical and Thoracolumbar Spine.  68 
Fed. Reg. 51,458 (Aug. 27, 2003).  

With respect to intervertebral disc 
syndrome, the examiner should note the 
total duration of any incapacitating 
episodes of that disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's back disability on her ability 
to work.  The rationale for all opinions 
expressed should also be provided.

5.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of her 
service-connected fibromyalgia.  The 
claims folder, to include a copy of this 
Remand, must be made available to the 
examiner for review.  The examiner should 
state whether the veteran's fibromyalgia 
is manifested by widespread 
musculoskeletal pain and tender points, 
with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, 
headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's-like 
symptoms that:
 
a).  require continuous medication 
for control;
b).  are episodic, with 
exacerbations often precipitated by 
environmental or emotional stress or 
by overexertion, but that are 
present more than one-third of the 
time or;
c).  are constant, or nearly so, and 
refractory to therapy. 

Widespread pain means pain in both the 
left and right sides of the body that is 
both above and below the waist, and that 
affects both axial skeleton (i.e. 
cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities. 
38 C.F.R. § 4.71a, Diagnostic Code 5025, 
including Note (2003).:

The examiner should note that pertinent 
regulations state that widespread pain 
means pain in both the left and right 
sides of the body that is both above and 
below the waist, and that affects both 
axial skeleton (i.e. cervical spine, 
anterior chest, thoracic spine, or low 
back) and the extremities. 

The examiner should also provide an 
opinion concerning the impact of the 
veteran's fibromyalgia on her ability to 
work.  The rationale for all opinions 
expressed should also be provided.

6.  The RO should then review the 
examination reports to ensure that they 
comply with this remand.  If deficient in 
any manner, the RO must implement 
corrective procedures at once.  

7.  When the development requested has 
been completed, the RO should 
readjudicate the issues on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations.  In doing so, the RO should 
consider the amendments to VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 
4, effective September 26, 2003. 68 Fed. 
Reg. 51,454- 51,458 (Aug. 27, 2003), as 
well as the rating criteria in effect 
prior to the change.  The RO should also 
consider whether a higher evaluation is 
appropriate under Diagnostic Code 5243.  
See 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

8.  If either benefit sought is not 
granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and should be given the opportunity to 
respond.  The SSOC should also provide 
citation to the amendments to the 
pertinent spine regulations.  The veteran 
and her representative should be afforded 
a reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until she is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

